DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office action is in response to the amendment filled on 06/02/2021. Claims 1, 9 and 14 of the original claims have been amended and claims 4-8 have been cancelled. No claims have been added.

Response to Arguments
Applicant’s arguments filled on 06/02/2021have been fully considered but they are not persuasive. Applicant argues that the cited references Atreya and Okita fail to disclose or render obvious each element of amended Claim 1, whether alone or in combination. Applicant argues that Atreya is silent regarding at least grouping APs based on a frequency used by each AP. However, Examiner respectfully disagrees for the following reason. Atreya does teach or suggest an initializing wireless access point 104 discovers a wireless controller 110 using a discovery protocol and establishes a control channel 112 with the controller 110 (e.g., associates with one of the controllers). During its operation, the access point 104 reports monitoring information to the associated controller 110. An access point 104 may also (e.g., periodically) scan the air and report any neighboring access points to its associated controller 110. For example, the access point can collect the operating channel and receiver power information (i.e. frequency used by each neighboring AP’s) of each neighboring access point it sees and send it to its controller 110 [col. 4, lines 45-56, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Atreya et al. (US Patent No.: 9,723,493 B2) in view of Okita et al. (US Pub. No.: 2005/0208944 A1). 
Regarding claim 1, Atreya discloses a method, comprising: determining, by a network device, which of a plurality of access points (APs) that provide network service are neighboring APs (An access point 104 (i.e. a network device) may also (e.g., periodically) scan the air and report any neighboring access points to its associated controller 110. For example, the access point can collect the operating channel and receiver power information of each neighboring access point it sees and send it to its controller 110 [col. 4, lines 51-56, see also col. 7, lines 26-37]) based on a frequency used by each AP (an initializing wireless access point 104 discovers a wireless controller 110 using a discovery protocol and establishes a control channel 112 with the controller 110 (e.g., associates with one of the controllers). During its operation, the access point 104 reports monitoring information to the associated controller 110. An access point 104 may also (e.g., periodically) scan the air and report any neighboring access points to its associated controller 110. For example, the access point can collect the operating channel and receiver power information (i.e. frequency used by each neighboring AP’s) of each neighboring access point it sees and send it to its controller 110 [col. 4, lines 45-56, see also col. 7, lines 25-48]), wherein neighboring APs comprise APs with overlapping radio frequency (RF) coverage (In one example, FIG. 4 shows a sample signal coverage map 400 that can be used for some implementations described herein. For example, the coverage in map 400 can indicate the radio 
Although Atreya discloses everything as applied above, Atreya does not explicitly disclose identifying, based on the determined neighboring APs, a first group of the plurality of access points (APs) using a first frequency and a second group of the plurality of APs using a second frequency, disabling the second group of APs and upgrading the second group of APs while providing the network service through the first group of APs after upgrading, enabling the second group of APs; wherein each AP of the plurality of APs is a member of only one of the first group and the second group. However, these concepts are well known in the art as taught by Okita.
In the same field of endeavor, Okita discloses identifying, based on the determined neighboring APs, a first group of the plurality of access points (APs) using a first frequency and a second group of the plurality of APs using a second frequency (The detail steps of the software upgrading processing (in the step 24-9) in the device control portion 121 are the same as the processing shown in FIG. 20. The processing (in the steps 24-7, 24-8 and 24-9) can be performed in any order. For example, one of predetermined frequencies may be sequentially selected, and the software upgrading processing (in the steps 24-7 and 24-8) can be performed for the selected frequency [Para. 204]. In response to the disabling the second group of APs [Fig. 24, Step 24-5, Para. 0203] and upgrading the second group of APs while providing the network service through the first group of APs after upgrading, enabling the second group of APs [Fig. 24, Step 24-11 and Step 24-12, Para. 0204-0205]; wherein each AP of the plurality of APs is a member of only one of the first group and the second group (In response to the acknowledgement of the completion of Software upgrading from all base Stations belonging to the base station group 1 (800-1), the network management device 250 performs a step 31-14 of newly selecting (and grouping) base stations having Software to upgrade. The selection of base Stations can be performed in the same manner as the one described with reference to FIGS. 7 to 12. A group of the selected base stations is called base station group 2 (800-2), hereinafter. The network management device 250 performs a step 31-15 of requesting the base station group 2 (800-2) to transfer software. The step 31-15 is identical to the Step 31-2. The network management device 250 also performs the  station group 2 (800-2) as the processing (in the steps 31-2 to 31-13), which is performed on the base station group 1 (800-1). Software in all base stations can be upgraded by repeating these Steps until base Stations not belonging to any base Station group no longer remain. Notably, the Selection of a base Station group may be omitted [Para. 0239]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Okita method into Atreya invention. One of ordinary skill in the art would have been motivated to upgrading Software without the blackouts of communication services [Okita, Para. 0002].

Regarding claim 2, Atreya/Okita disclose everything as discuss above, Atreya further discloses enabling the second group of APs; and disabling the first group of APs' ability to provide the network service (In block 210, the method enables (restores) the disabled subset of access points so that they again are operative to provide wireless communication. In some implementations, the compensating access points are also set back to their previous settings. This allows the original coverage of wireless network communication to be provided by the wireless access points. In some implementations, the method can return to block 202 to repeat the configuration for a different subset of wireless access points, e.g., until all desired wireless access points of the network are configured, as described below. FIG. 3 is a flow diagram illustrating another example method 300 for configuring wireless access points enabling uninterrupted wireless service to client devices. In some implementations, method 300 can be implemented by a wireless network controller 

Regarding claim 3, Atreya/Okita disclose everything as discuss above.
Although Atreya discloses everything as applied above, Atreya does not explicitly disclose upgrading the first group of APs while providing the network service through the second group of APs. However, these concepts are well known in the art as taught by Okita.
In the same field of endeavor, Okita discloses upgrading the first group of APs while providing the network service through the second group of APs (In response to the acknowledgement of the completion of software upgrading from all base stations belonging to the base station group 1 (800-1), the network management device 250 performs a step 24-11 of newly selecting (and grouping) base stations having software to upgrade. A group of the selected base Stations is called base station group 2 (800-2), hereinafter. The network management device 250 performs a step 24-12 of requesting the base station group 2 (800-2) to transfer software. The step 24-12 is identical to the step 24-2. The network management device 250 also performs the same processing on the base station group 2 (800-2) as the processing 24-2 to 24-10, which is performed on the base station group 1 (800-1). Software in all base stations can be upgraded by repeating these steps until base stations not belonging to any base Station group no longer remain. Software upgrading can be performed without service blackouts by selecting base Stations having Software to upgrade as described above also in a wireless communication  construction shown in FIG.22 [Para. 205-206]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Okita method into Atreya invention. One of ordinary skill in the art would have been motivated to upgrading Software without the blackouts of communication services [Okita, Para. 0002].

Regarding claim 9, Atreya discloses a network device [Fig. 5, i.e. device 500], comprising: a processor [Fig. 5, Processor 502]; and a non-transitory machine readable medium [Fig. 5, System memory 504] storing instructions executable by the processor [col. 14, lines 27-31] to: receive an indication to perform an upgrade using upgrade data on a plurality of access points (APs) (receiving information from associated wireless access points, and performing blocks of methods 200 and/or 300 using one or more processors. For example, access point profiles a providing configurations for wireless access points, and/or software images and/or parameters for sending to be installed on access points, can be stored in memory 504. Furthermore, a signal coverage map can be stored in memory 504 representing the wireless coverage of associated wireless access points in the network, and/or all access points in the network. Alternatively, the software can be implemented as hardware or a combination of hardware and software [col. 14, lines 32-43]), wherein the plurality of APs are associated with a cluster ID that indicates the plurality of APs are in a first group of APs (In block 302, the method accesses a signal coverage map for a group of wireless access  existing, original physical coverage of wireless communication signals provided by the access points. This physical coverage indicates the physical spatial area within which a client device can communicate with one or more of the access points in the group, where a client device outside that area can only intermittently communicate, communicate at a signal strength below a predetermined threshold, and/or not be able to communicate with any access points of the group. The signal coverage map can indicate the coverage of each individual wireless access point in the group of access points as well as the total coverage of the group of access points. For example, the coverage map can indicate this information in a spatial manner, such as an overhead diagram or view of an area. Other types of information can also or alternatively be used, such as numerical set of data indicating the size of the areas of coverage of each access point and spatial locations ( e.g., using spatial coordinates) of that coverage. The signal coverage map thus indicates how the individual physical coverages of the access points overlap with each other and the total extent of coverage provided by the group [col. 7, lines 1-24]. Referring back to FIG. 3, in block 304 the method selects subset of the wireless access points from the group of access points [col. 7, lines 49-51]); copy the upgrade data to each of the plurality of APs (where the selected access points are to be configured (this selected subset is also referred to herein as the "configuring subset" of access points). In some cases the configuration can include upgrading software (such as firmware) running on the access point, such as installing a newer or different version of existing software running on the access point, or installing different software. In some cases, the configuration can include  settings, and/or preferences of the access point. In many implementations, the configuration requires that the access point restart (e.g., reset or reboot) so that the configuration settings take effect on the access point. In some implementations, the configuration of the access point can simply be a restart of the access point without any new parameters or settings to take effect. For example, the access point can be restarted to restore standard settings after a crash or error of the access point, or to maintain optimal or efficient operation of the access point before a crash or error occurs. In other implementations or cases, the configuration can include other types of modification to the access point that require wireless communication to be disabled on the configuring access points during the configuration [col. 7, lines 51-67 and col. 8, lines 1-5]); determine a subset of the plurality of APs to receive a different cluster ID than the cluster ID, wherein the determination is based on which of the plurality of APs neighbor others of the plurality of APs [col. 8, lines 6-37] wherein the neighbor determination is based on a frequency that each AP uses (an initializing wireless access point 104 discovers a wireless controller 110 using a discovery protocol and establishes a control channel 112 with the controller 110 (e.g., associates with one of the controllers). During its operation, the access point 104 reports monitoring information to the associated controller 110. An access point 104 may also (e.g., periodically) scan the air and report any neighboring access points to its associated controller 110. For example, the access point can collect the operating channel and receiver power information (i.e. frequency used by each neighboring AP’s) of each neighboring access point it sees and send it to its controller 110 [col. 4, lines 45-56,  cause a reboot of the subset of the plurality of APs [col. 7, lines 49-62], wherein subsequent to the reboot the subset of the plurality of APs implement the upgrade data and are associated with a second group of APs (In block 310, the method checks whether the configuration includes a software upgrade. In some cases as described above, the configuration of the configuring subset of access points may include a software upgrade, e.g., a changed or updated software image which is to replace existing software running on the configuring access points. If such an upgrade is not taking place, then in block 312, the method sends any needed information to the configuring access points. For example, other types of configurations can be performed which require the access points (or the radio on the access points) to reset for the parameters and/or settings to take effect, thus requiring client devices to become disconnected or disassociated with the access points. Such configuration can include sending new parameters and/or settings to the configuring access points. In one example, radio parameters may be sent to the configuring access points (or the radio parameters may have been received by the configuring access points from another source) which require the radio of the access point to reset and any connected client devices to disassociated with the access point [col. 10, lines 47-67]); associate the APs of the plurality of APs not in the subset of the plurality of APs with a master AP of the subset of the plurality of APs (In block 322, the method checks whether there are more wireless access points of the group to configure. In some implementations, all of the wireless access points in the group are desired to be configured, and so this check would be true if any access points have not yet been configured. In other 
Although Atreya discloses everything as applied above, Atreya does not explicitly disclose reboot the plurality of APs associated with the cluster ID; wherein, subsequent to the reboot of the plurality of APs associated with the cluster ID, the plurality of APs associated with the cluster ID implement the upgrade data. However, these concepts are well known in the art as taught by Okita.
In the same field of endeavor, Okita discloses reboot the plurality of APs associated with the cluster ID; wherein, subsequent to the reboot of the plurality of APs associated with the cluster ID [Para. 0142-0143], the plurality of APs associated with the cluster ID implement the upgrade data (After the network management device 250 receives the acknowledgement of the completion  upgrading from all of the base stations belonging to the base station group 1 (800-1), the network management device 250 selects new base stations in which software will be upgraded (step 7-15; grouping). A group of the selected base stations is called base station group 2 (800-2). The network management device 250 requests the transfer of software to the base station group 2 (800-2) (step 7-16). The step 7-16 is the same as the step 7-2. The network management device 250 performs the same processing on the base Station group 2 (800-2) as the processing at the steps 7-2 to 7-14 on the base station group 1 (800-1). These steps are repeated until all of the base Stations are grouped. Thus, software upgrading can be performed in all of the base Stations. In order to switch a call communication path in service connected to the base station in which software will be upgraded to a neighbor base station, software should not be upgraded in the neighbor base Station at the same time. Therefore, a predetermined rule is required for selecting a base Station in which software will be upgraded. FIG. 7 is an operational flow diagram showing an example of an operation in the network management device for selecting a base station in which software will be upgraded. The flow shown in FIG. 7 is a detail flow of the steps 7-1 and 7-15 in FIG. 6. Through the processing shown in FIG. 7, the network management device 250 selects and creates base station group n (where n is an integer of one or above) [Para. 0144-0146]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Okita method into Atreya invention. One of ordinary skill in the art would have been motivated to upgrading Software without the blackouts of communication services [Okita, Para. 0002]. 

Regarding claim 10, Atreya/Okita disclose everything as discuss above, Atrey further discloses wherein the network device [i.e. wireless access point 104] is one of the plurality of APs [fig. 1, col. 3, lines 32-67]. 

Regarding claim 11, Atreya/Okita disclose everything as discuss above.
Although Atreya discloses everything as applied above, Atreya does not explicitly disclose wherein the subset of the plurality of APs associated with the second group of APs neighbor the plurality of APs still associated with the cluster ID. However, these concepts are well known in the art as taught by Okita.
In the same field of endeavor, Okita discloses wherein the subset of the plurality of APs associated with the second group of APs neighbor the plurality of APs still associated with the cluster ID (In response to the acknowledgement of the completion of Software upgrading from all base Stations belonging to the base station group 1 (800-1), the network management device 250 performs a step 31-14 of newly selecting (and grouping) base stations having Software to upgrade. The selection of base Stations can be performed in the same manner as the one described with reference to FIGS. 7 to 12. A group of the Selected base Stations is called base station group 2 (800-2), hereinafter. The network management device 250 performs a step 31-15 of requesting the base station group 2 (800-2) to transfer software. The step 31-15 is identical to the Step 31-2. The network management device 250 also performs the same processing on the base station group 2 (800-2) as the processing (in the steps 31-2 to 31-13),  (800-1). Software in all base stations can be upgraded by repeating these steps until base stations not belonging to any base  station group no longer remain [Para. 0239]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Okita method into Atreya invention. One of ordinary skill in the art would have been motivated to upgrading Software without the blackouts of communication services [Okita, Para. 0002]. 

Regarding claim 12, Atreya/Okita disclose everything as discuss above. Atreya further discloses wherein the instructions are executable by the processor to perform operations to upgrade the plurality of APs in an absence of a controller 
Regarding claim 13, Atreya/Okita disclose everything as discuss above.
Although Atreya discloses everything as applied above, Atreya does not explicitly disclose wherein the indication to perform the upgrade is received from a network management suite (NMS). However, these concepts are well known in the art as taught by Okita.
In the same field of endeavor, Okita discloses wherein the indication to perform the upgrade is received from a network management suite (NMS) [i.e. management device 250, Para. 0142 and Para. 0144].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Okita method into Atreya invention. One of ordinary skill in the art would have been motivated to upgrading Software without the blackouts of communication services [Okita, Para. 0002]. 

Regarding claim 14, Atreya discloses a system [Fig. 1], comprising: a plurality of access points (APs) [Fig. 1, access point 104]; and a network device [Fig. 5, i.e. device 500], the network device [Fig. 5, i.e. device 500], comprising: a processor [Fig. 5, Processor 502]; and a non-transitory machine readable medium [Fig. 5, System memory 504] storing instructions executable by a processor [col. 14, lines 27-31] to: disable network service provided by the second group of APs; failover clients receiving the network service from the second group of APs to receive the network service from the first group of APs (the method allows one or more neighboring access points to remain operating during configuration to provide compensating coverage for the "hole" in wireless coverage created by the  
Although Atreya discloses everything as applied above, Atreya does not explicitly disclose determine a first group of the plurality of APs using a first frequency and a second group of the plurality of APs using a second frequency to upgrade based on which of the plurality of APs are neighboring APs; upgrade the second group of APs; disable the network service provided by the first group of APs; and upgrade the first group of APs. However, these concepts are well known in the art as taught by Okita.
In the same field of endeavor, Okita discloses determine a first group of the plurality of APs using a first frequency and a second group of the plurality of APs using a second frequency to upgrade based on which of the plurality of APs are neighboring APs (The detail steps of the software upgrading processing (in the step 24-9) in the device control portion 121 are the same as the processing shown in FIG. 20. The processing (in the steps 24-7, 24-8 and 24-9) can be performed in any order. For example, one of predetermined frequencies may be sequentially selected, and the software upgrading processing (in the steps 24-7 and 24-8) can be performed for the selected frequency [Para. 204]. In response to the acknowledgement of the completion of software upgrading from all base stations belonging to the base station group 1 (800-1), the network management device 250 performs a step 24-11 of newly selecting (and grouping) base stations having software to upgrade. A group of the selected base stations is called base Station group 2 (800-2), hereinafter. The network management device 250 performs a step 24-12 of requesting the base Station group 2 (800-2) to transfer software. The step  upgrade the second group of APs (After the network management device 250 receives the acknowledgement of the completion of the software upgrading from all of the base stations belonging to the base station group 1 (800-1), the network management device 250 selects new base stations in which software will be upgraded (step 7-15; grouping). A group of the selected base stations is called base station group 2 (800-2). The network management device 250 requests the transfer of software to the base station group 2 (800-2) (step 7-16). The step 7-16 is the same as the step 7-2. The network management device 250 performs the same processing on the base station group 2 (800-2) as the processing at the steps 7-2 to 7-14 on the base station group 1 (800-1). These steps are repeated until all of the base stations are grouped. Thus, software upgrading can be performed in all of the base Stations [Para. 0144]); disable the network service provided by the first group of APs; and upgrade the first group of APs [Para. 0142-0143].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Okita method into Atreya invention. One of ordinary skill in the art would have been motivated to upgrading Software without the blackouts of communication services [Okita, Para. 0002]. 

Regarding claim 15, Atreya/Okita disclose everything as discuss above, Atreya further discloses instructions executable by the processor to, subsequent to the upgrade of the first group of APs, re-enable the first group of APs to provide the network service (In block 318, the configuring subset of access points is enabled. For example, this can occur after a restart of the configuring access points, where the access points can automatically search for the wireless controllers after restart, associated with the wireless controllers, and receive any needed commands and/or parameters, after which they are ready to provide wireless service to client devices. In some cases or implementations, the wireless controller can send one or more commands to enable the wireless communication of these access points. The configuring subset of access points are enabled at their original settings before configuration, e.g., with the same power and channel settings, except for any settings the configuration has changed. In block 320, the method restores the previous settings to the compensating subset of access points. For example, commands can be sent from the controller to the compensating access points to restore these previous settings. The previous settings can in some implementations be saved by the controller or access points and need not be re-simulated or determined. This causes the original wireless signal coverage to be provided by the entire group of wireless access points (unless such coverage was changed by the configuration) [col. 11, lines 64-67 and col. 12, lines 1-19]).

Regarding claim 16, Atreya/Okita disclose everything as discuss above, Atreya further discloses wherein the plurality of APs are associated with a cluster ID, and one of the plurality of APs is a master AP of the plurality of APs (In block 302, the method accesses a signal coverage map for a group of wireless access  existing, original physical coverage of wireless communication signals provided by the access points. This physical coverage indicates the physical spatial area within which a client device can communicate with one or more of the access points in the group, where a client device outside that area can only intermittently communicate, communicate at a signal strength below a predetermined threshold, and/or not be able to communicate with any access points of the group. The signal coverage map can indicate the coverage of each individual wireless access point in the group of access points as well as the total coverage of the group of access points. For example, the coverage map can indicate this information in a spatial manner, such as an overhead diagram or view of an area. Other types of information can also or alternatively be used, such as numerical set of data indicating the size of the areas of coverage of each access point and spatial locations ( e.g., using spatial coordinates) of that coverage. The signal coverage map thus indicates how the individual physical coverages of the access points overlap with each other and the total extent of coverage provided by the group [col. 7, lines 1-24]. Referring back to FIG. 3, in block 304 the method selects subset of the wireless access points from the group of access points [col. 7, lines 49-51]). 

Regarding claim 17, Atreya/Okita disclose everything as discuss above, Atreya further discloses instructions executable by the processor to, in response to determining the second group of the plurality of APs, designate a cluster ID for the second group of APs (In the selection of a configuring subset in block 304, particular access points of the group are selected to be in the subset and other 

Regarding claim 18, Atreya/Okita disclose everything as discuss above, Atreya further discloses instructions executable by the processor to, subsequent to the upgrade of the first group of APs, associate the first group of APs with the cluster ID already designated for the second group of APs [col. 5, lines 54-67 and col. 6, lines 1-17].  

Regarding claim 19, Atreya/Okita disclose everything as discuss above. Atreya further discloses wherein the second group of APs determines a master AP over other APs in the second group (In the example coverage map 400 of FIG. 4, the selected access points to be included in the configuration subset can include a variety of different combinations of the access points 401-406. In one example, the access points 402 and 405 can be included in the configuring subset. These access points are not neighbors to each other, while the other access points are neighbors to one or both of these access points 402 and 405 and are excluded from the subset. For example, the access points 402 and 404 are neighbors to access point 401, and the access points 402, 403, and 406 are neighbors to access point 405. In other example configuration subsets, various other non-neighboring access points can be selected, such as the access points 401 and 406, access points 401 and 403, access points 402 and 406, or access points 403 and 404 [col. 8, lines 38-52]).

Regarding claim 20, Atreya/Okita disclose everything as discuss above. Atreya further discloses wherein the master AP communicates with the processor to provide an image to test the upgrade of the second group of APs [col. 11, lines 15-63].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465


/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465